 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      WELLS FARGO BANK NA,                              CASE NO. C18-1814 RSM
 9

10                   Plaintiff,                         MINUTE ORDER

11           v.
12    SEONGWAN KIM, YEONSOOK KIM, and
      ALL OCCUPANTS AND PERSONS IN
13
      POSSESSION,
14
                     Defendants.
15

16          The following MINUTE ORDER is made by direction of the Court, the Honorable
17
     Ricardo S. Martinez, Chief United States District Judge:
18
            On January 14, 2019, the Court issued an Order to Show Cause “why [Defendants] have
19
     not filed a copy of the operative complaint and why this case should not be dismissed for failure
20

21   to respond to the Court or comply with the Court’s local rules.” Dkt. #3.

22          Defendants respond by simply filing a copy of the state court complaint. Dkt. #5-1.

23   Defendants do not provide any justification for the failure to initially file the complaint or for
24
     their failure to comply with the Court’s local rules and orders. Dkt. #5. Defendants’ only
25
     statement is: “Pursuant to the show cause ordered [sic] issue on November 14th, 2019 [sic]
26
     Seongwan Kim has attached the complaint from the state court.” Id. Defendants’ filing, deficient



     MINUTE ORDER – 1
     as it may be, remedies the Court’s immediate concern and provides some basis for considering
 1

 2   the Court’s jurisdiction over this matter. Because Plaintiff’s Motion to Remand to State Court

 3   (Dkt. #4) is pending, the Court takes no further action and considers its prior Order to Show

 4   Cause (Dkt. #3) RESOLVED.
 5
            Dated this 24th day of January 2019.
 6
                                                        WILLIAM McCOOL, Clerk
 7

 8
                                                        By: /s/ Paula McNabb
 9                                                          Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     MINUTE ORDER – 2
